Exhibit 10.10(c)

June 1, 2013

Willowbridge Associates Inc.

101 Morgan Lane - Suite 180

Plainsboro, N.J. 08536

Attention: Mr. Steve R. Crane

 

  Re: Management Agreement Renewals

Dear Mr. Crane:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2014 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Diversified Multi-Advisor Futures Fund L.P.

  •  

Diversified Multi-Advisor Futures Fund L.P. II

  •  

Tactical Diversified Futures Fund L.P.

  •  

CMF Willowbridge Master Fund L.P.

  •  

Emerging CTA Portfolio LP

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Damian George at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1292.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:   /s/ Damian George   Damian George   Chief
Financial Officer & Director WILLOWBRIDGE ASSOCIATES INC. By:               /s/
Steven R. Crane

Print Name:

  Steven R. Crane DG/sr  